NUMBER 13-09-00079-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN RE:  MARIA KAZERANI
 

On Petition for Writ of Mandamus 
and Motion for Temporary Relief and Stay of Proceedings
 

MEMORANDUM OPINION


Before Justices Rodriguez, Garza and Vela
Memorandum Opinion Per Curiam (1)


	Relator, Maria Kazerani, filed a petition for writ of mandamus in which she requests
that this Court direct respondent, the Honorable Ricardo Rodriguez, presiding judge of the
92nd District Court of Hidalgo County, Texas, to vacate the trial court's order denying
relator's request for jury trial.  Relator also filed a motion for temporary relief and stay of
proceedings.
	This Court, having examined and fully considered the petition for writ of mandamus
and the motion for temporary relief and stay of proceedings, is of the opinion that relator
has not shown herself entitled to the relief sought and the petition and motion should be
denied.  See Tex. R. App. P. 52.8(a).  Accordingly, the petition for writ of mandamus and
motion for temporary relief and stay of proceedings are DENIED.

							PER CURIAM

Memorandum Opinion delivered and 
filed this the 13th day of February, 2009.
1.  See Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions), 52.8(d) ("When
denying relief, the court may hand down an opinion but is not required to do so.")